                                          Case 4:20-cv-02071-PJH Document 20 Filed 01/15/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SAMUEL LOVE,
                                                                                       Case No. 20-cv-02071-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER DISCHARGING ORDER TO
                                                                                       SHOW CAUSE AND REFERRING
                                  10     RAED MUSTAFA,                                 MOTION TO MAGISTRATE JUDGE
                                  11                  Defendant.                       Re: Dkt. Nos. 17, 19

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff in the above-entitled action having moved for default judgment, Dkt. 19,

                                  15   the court hereby discharges the order to show cause, Dkt. 17. Pursuant to Local Rule

                                  16   72-1, this matter is referred to a Magistrate Judge for a report and recommendation on

                                  17   plaintiff’s motion for default judgment, Dkt. 19. Any date for hearing on this motion

                                  18   previously noticed on the undersigned’s calendar is VACATED.

                                  19          The parties will be advised of the date, time and place of any appearance by

                                  20   notice from the assigned magistrate judge.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 15, 2021

                                  23                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26

                                  27

                                  28
